





1st Amendment to
EMPLOYMENT AGREEMENT
THIS 1st AMENDMENT TO THE EMPLOYMENT AGREEMENT (this “Amendment”) dated as of
the 1st day of July, 2019 (“Amendment Effective Date”), is entered into by and
between Hubbell Power Systems, Inc., a Delaware corporation (the “Company”) and
a subsidiary of Hubbell Incorporated, a Connecticut corporation (“Parent”), and
Allan Connolly (“Executive”). The Company and the Executive are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”
WITNESSETH
WHEREAS, the Company and Executive entered into an Employment Agreement on or
about December 22, 2017 (the “Employment Agreement”); and
WHEREAS, the Company and the Executive wish to amend the Employment Agreement to
reflect new terms of the Executive’s employment in connection with his promotion
effective July 1, 2019.
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which the Parties hereby acknowledge, the Parties
hereby agree to amend, as of the Amendment Effective Date, the Employment
Agreement as follows:
1.
Section 2(a)(i) shall be deleted in its entirety and replaced with the
following:

“(i)    Effective as of the Promotion Effective Date and for the remainder of
the Employment Period, Executive shall (A) serve as Group President, Hubbell
Power Systems, with such duties and responsibilities as are commensurate with
such position, and (B) report directly to the Chief Executive Officer of Parent,
or such other corporate officer designated by the Chief Executive Officer of
Parent (the “Reporting Officer”).”
2.
Section 2(b)(ii) shall be deleted in its entirety and replaced with the
following:

“(ii)    Annual Bonus. Commencing with Parent’s 2020 fiscal year, and for each
fiscal year of Parent during the Employment Period thereafter, Executive shall
be eligible to receive an annual cash bonus (the “Annual Bonus”), with a target
opportunity equal to 75% of Annual Base Salary. Payment of the Annual Bonus, if
any, shall be based on the attainment of one or more pre-established performance
goals established by the Compensation Committee of the Board of Directors of
Parent (the “Compensation Committee”) pursuant to and in accordance with the
terms of the Short Term Incentive program of Parent. The Annual Bonus shall be
paid to Executive at the same time that other senior executives of the Company
who are eligible to receive annual bonus payments pursuant to the Short Term
Incentive program of Parent receive such payments. For Parent’s 2019 fiscal
year, Executive will continue to be eligible for an Annual Bonus in respect of
50% of Executive’s Annual Base Salary for the portion of the fiscal year prior
to the Promotion Effective Date and in respect of 75% of Executive’s Annual Base
Salary for the portion of the fiscal year following the Promotion Effective
Date, in each case pursuant to and in accordance with the terms of the Short
Term Incentive program of Parent.”







--------------------------------------------------------------------------------





3.
Section 2(b)(iii) shall be deleted in its entirety and replaced with the
following:

“(iii)    Annual Equity Grants. Commencing in February 2020 (or such later time
that Parent grants long term incentive awards in respect of its 2019 fiscal
year), and for each fiscal year of the Employment Period thereafter, Executive
shall be eligible to receive equity-based awards under Parent’s 2005 Incentive
Award Plan (the “Equity Plan”) having an aggregate grant date fair value equal
to approximately $750,000, with the types of awards and amounts allocated to
each type of award, and grant dates, to be consistent with the types, amounts
and grant dates applicable to similarly situated executives of Parent (the
“Annual Equity Grants”). In addition, Executive shall receive a one-time Annual
Equity Grant under the Equity Plan in connection with the promotion to the role
of Group President, Hubbell Power Systems with a grant date fair value equal to
approximately $250,000, which shall be granted in July of 2019, subject to
approval of the Compensation Committee.”


4.
Remainder of Employment Agreement. Other than the foregoing, the remaining terms
of the Employment Agreement are hereby ratified and confirmed and shall remain
in full force and effect and this Amendment shall be made a part thereof.

5.
Counterparts. This Amendment may be executed in counterparts, delivered
electronically as a pdf, email, fax, or otherwise.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Amendment
Effective Date.
HUBBELL POWER SYSTEMS, INC.        
EXECUTIVE:
 
 
By: ____/s/ Katherine A. Lane______     
_/s/_Allan Connolly______
      Name: Katherine A. Lane
Allan Connolly
      Title: Vice President and Secretary


 










